* Writs of certiorari, prohibition and mandamus refused165 So. 166. *Page 176 
In the case of Joseph Rousseau v. Democratic Parish Executive Committee for the Parish of St. Martin, the order based on oral reasons was as follows:
Following the course pursued by the Supreme Court in the case of McConnell v. Salmon, 174 La. 606, 141 So. 73, which case, like the present, was one requiring a decision within twenty-four hours after submission, we will, for the present, assign oral reasons for judgment only and prepare and file written reasons at as early a date as possible.
For the said oral reasons assigned, it is therefore ordered, adjudged, and decreed that the judgment herein appealed from be, and the same is hereby, reversed and set aside, and,
It is now ordered, adjudged, and decreed that there be judgment herein in favor of the plaintiff, Joseph Rousseau, and against the defendant Democratic Parish Executive Committee for the Parish of St. Martin, La., ordering the said committee to accept the notice of intention of the said Joseph Rousseau to become a candidate for the Democratic nomination for the office of Representative in the Legislature of the state of Louisiana from the parish of St. Martin, or member of the House of Representatives of the state of Louisiana from the parish of St. Martin, and directing and ordering the said Democratic executive committee to recognize and certify the said Joseph Rousseau as such candidate to the end that his name may properly appear on the ballot to be voted on in the primary election to be held in the parish of St. Martin on the 21st day of January, 1936.
It is further ordered that defendant pay all costs.